DETAILED ACTION

This office action is in response to the amendment dated 7/23/2021.  As directed by the amendment, claims 1, 3, 4, and 19 have been amended, claims 2 and 6 have been cancelled, and no claims have been newly added.  Thus, claims 1, 3-5, and 7-20 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 10-11, 13-17, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Weisl (2013/0340753).
Regarding claim 1, Weisl in figs 1-3 disclose a gas mixer comprising: a mixing vessel (40) (pressure vessel) (para [0064]), a first line (top line for providing (12)) for providing a first gas (12), a second line (middle line for providing (22)) for providing a second gas (para [0064]) and a third line (bottom line for providing (32)) for providing a third gas (para [0095]), said first, second and third lines being in fluid communication with the mixing vessel (40) for proving said first, second and third gases to said mixing vessel (40) and obtaining a gas mixture in said mixing vessel (40) (fig 3, para [0096]), and a delivery line (line between second pressure cylinder (42) and mask (60)) in fluid communication with the mixing vessel (40) for recovering at least a part of the gas mixture contained in the mixing vessel (40) (para [0080]), and wherein: the first lines comprises a first pressure regulator (14) (para [0072]), a first pressure sensor (76) (another set of pressure sensors present at the fluid connection between the first pressure regulator (14) and first gas supply (12)) (para [0080]), and a first mass flow controller (10, 16) (para [0088]) comprising a first proportional valve (10) and a first mass flow sensor (16) (para [0090]), the second line comprises a second pressure regulator (24) (para [0072]), a second pressure sensor (76) (another set of pressure 
Weisl discloses that an oxygen sensor may be arranged in the supply lines and or in the tube leading to the mask of a patient (para [0103]); however, Weisl does not disclose the oxygen sensor is arranged on the admission line.  
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of Weisl by arranging an oxygen sensor on the admission line, as Weisl discloses that the oxygen sensor may be placed on a supply line, as the admission line is a supply line for the mixing vessel (40), and the placement of the on oxygen sensor would be an obvious rearrangement of parts to sense the oxygen content of the mixed gases, as on oxygen sensor arranged 
Regarding claim 10, Weisl discloses a control unit (70) (controller) (fig 2, para [0077]).  
Regarding claim 11, Weisl in fig 3 disclose three lines each connected to a gas source (12, 32, 32), wherein the bottom line connected to third gas supply (32) is operable as a line fluidly connected to a first gas source (32) (third gas supply) (para [0095]), the top line connected to first gas supply (12) is operable as a second line fluidly connected to a second gas source (12) (first gas supply) (para [0064]), and the middle line connected to second gas supply (22) is operable as a third line fluidly connected to a third gas source (22) (second gas supply) (para [0065])
Regarding claim 13, Weisl discloses the second gas source (12) is an oxygen gas (cylinder of oxygen) (para [0064]).  
Regarding claim 14, Weisl discloses the third gas source (22) is a therapeutically-effective gas (heliox blend) (para [0065]).   
Regarding claim 15, Weisl discloses the therapeutically-effective gas is chosen among N2O, argon, xenon, helium or nitrogen (heliox blend containing 79% helium and 21% oxygen) (para [0065]).  
Regarding claim 16, Weisl discloses a setting interface (78) (digital display) connected to the control unit (70) (fig 2, para [0101]).  
Regarding claim 17, Weisl discloses the control unit (70) is configured for processing pressure signals received from the pressure sensors (76) (para [0081]) and from the mass flow sensors (16, 26, 36) (fig 2, para [0104]), and because the line of the 
Regarding claim 19, the control unit (70) is configured for controlling the proportional valves (10, 20) (para [0077]), and because the line of the third gas supply is identical to the first and second lines (para [0095]), it is considered that the control unit (70) also is configured for controlling the third proportional valves (30).  
Claims 3-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Weisl as applied to claims 1 and 11 above, and further in view of Heinonen et al (5,722,449).
Regarding claim 3, modified Weisl discloses an admission line in fluid communication with the second and third lines.
Weisl does not disclose the admission line is in fluid communication with the second and third lines via a first common line.  
However, Heinonen in fig 1 teaches a gas mixer for delivering a respiratory gas including a first line (line for suppling oxygen gas) for providing a first gas (oxygen gas) (col 1, ln 31-35), a second line (line for supplying N2O gas) for providing a second gas (N2O gas), and a third line (line for providing air) for providing a third gas (air) (col 3, ln 52-55), the first line, second line, and the third line in fluid communication with an admission line (line supplying mixed gas to a patient), and wherein the admission line is in fluid communication with the second and third lines via a first common line (as shown in fig 1, second and third lines are connected via a common line including a flow sensor (10) (col 3, ln 66-col 4, ln 2).

Regarding claim 4, modified Weisl discloses an admission line in fluid communication with the second and third lines.
Weisl does not disclose the admission line is in fluid communication with the second and third lines via a first common line, wherein a fourth mass flow sensor is arranged on the first common line.  
However, Heinonen in fig 1 teaches a gas mixer for delivering a respiratory gas including a first line (line for suppling oxygen gas) for providing a first gas (oxygen gas) (col 1, ln 31-35), a second line (line for supplying N2O gas) for providing a second gas (N2O gas), and a third line (line for providing air) for providing a third gas (air) (col 3, ln 52-55), the first line, second line, and the third line in fluid communication with an admission line (line supplying mixed gas to a patient), and wherein the admission line is in fluid communication with the second and third lines via a first common line (as shown in fig 1, second and third lines are connected via a common line, wherein a mass flow sensor (10) (electronic flow measuring device (col 3, ln 66-col 4, ln 2), which may be a mass flow meter (col 3, ln 36-37) is arranged on the common line.

Regarding claim 12, modified Weisl discloses a first gas source.
Modified Weisl does not disclose the first gas source is air.  
However, Heinonen in fig 1 teaches a gas mixer for delivering a respiratory gas including a first line (line for suppling air) for providing a first gas (air) (col 3, ln 52-55), a second line (line for supplying oxygen gas) for providing a second gas (oxygen gas) (col 1, ln 31-35), and a third line (line for providing N2O) for providing a third therapeutically effective gas (N2O) (col 3, ln 52-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Weisl by configuring the first gas source to be air, as the use of air, oxygen, and a therapeutically effective gas such as N2O to be mixed and provided to a patient is known in the art, and it appears that the modified Weisl’s device would perform equally well to provide a therapeutically effective gas with the first gas source comprising air. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weisl as applied to claim 1 above, and further in view of Kimm (5,660,171) and Heinonen et al .
Regarding claim 5, modified Weisl disclose an admission line, and oxygen sensor, and a mixing vessel.
Modified Weisl does not disclose a fifth mass flow sensor is arranged on the admission line between the oxygen sensor and the mixing vessel. 
However, Kimm in fig 3 teaches a system for delivering respiratory gases including a first line (17) (oxygen line) for delivering a first gas (12) (oxygen) and a second line (19) (air line) for delivering a second gas (14) (air) (col 8, ln 6-11), wherein the first line (17) and second line (19) are in communication with an admission line (line connecting mixing chamber (24) to airway conduit (26)) (col 8, ln 14-18), and wherein a flow sensor (41) (delivery flow meter) is arranged on the admission line (col 9, ln 3-5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the admission line of modified Weisl by providing a fifth flow sensor as taught by Kimm in order to measure the flow of gas delivered (Kimm, col 9, ln 3-5).
The now-modified Weisl’s device does not disclose the fifth flow sensor is a mass flow sensor.
However, Heinonen in fig 1 teaches a gas mixer for delivering a respiratory gas including a first line (line for suppling oxygen gas) for providing a first gas (oxygen gas) (col 1, ln 31-35), a second line (line for supplying N2O gas) for providing a second gas (N2O gas), and a third line (line for providing air) for providing a third gas (air) (col 3, ln 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the fifth flow sensor of modified Weisl to be a mass flow sensor, as the use of mass flow sensors to measure the flow of gases to be delivered in respiratory devices in known in the art, and it appears that the modified Weisl’s device would perform equally well to measure the flow of gases on the admission line using a mass flow sensor.
The now-modified Weisl’s device does not disclose a fifth mass flow sensor is arranged on the admission line between the oxygen sensor and the mixing vessel. 
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of Weisl by arranging the fifth mass flow sensor between the oxygen sensor and the mixing vessel, as the placement of the mass flow sensor on the admission line would be an obvious rearrangement of parts to sense the flow of gases in the admission line, as a flow sensor arranged between the oxygen sensor and the mixing vessel would perform equally well to measure the flow of gases in the admission line.  See MPEP 2144(VI)(C).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weisl as applied to claim 6 above, and further in view of Stephenson et al (2009/0205661).
Regarding claim 7, modified Weisl discloses the delivery line comprises a fourth valve (50) (output gas control valve) (para [0066]).  

However, Stephenson teaches a device for providing a first gas (110), a second gas (110b), and a third gas (110c) to a mixing vessel (130) (differential flow transfer element) (para [0024]), and a delivery line connected to an outlet (180) includes a proportional valve (170) (proportional solenoid type valve) (para [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Weisl providing a fourth proportional control valve in the delivery line as taught by Stephenson in order to allow the device to deliver a controlled flow to a patient (Stephenson, para [0026]).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Weisl and Stephenson as applied to claim 7 above, and further in view of Mussot (2012/0000559).
Regarding claim 8, modified Weisl discloses a delivery line including a fourth proportional valve.
Modified Weisl does not disclose the delivery line further comprises a fourth pressure sensor arranged downstream of the fourth proportional valve.
However, Mussot teaches a device for mixing at gaseous components including a delivery line (2), wherein the delivery line includes a valve (8) (means of stopping can be a solenoid valve) (para [0042]) and a buffer volume (12) with a pressure sensor (14) arranged downstream of the valve (8) (para [0031]).

Regarding claim 9, modified Weisl discloses a delivery line including a fourth proportional valve.
Modified Weisl does not disclose the delivery line further comprises a fourth pressure regulator arranged downstream of the fourth proportional valve.
However, Mussot teaches a device for mixing at gaseous components including a delivery line (2), wherein the delivery line includes a valve (8) (means of stopping can be a solenoid valve) (para [0042]) and a pressure regulator (12) (buffer volume makes it possible to constantly maintain a pressure at a given minimum pressure for the final use) arranged downstream of the valve (8) (para [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Weisl by providing a pressure regulator arranged downstream of the fourth proportional valve as taught by Mussot in order to maintain a pressure at a given minimum pressure for the final use (Mussot, para [0030]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Weisl as applied to claim 10 above, and further in view of Vacchiano et al (2005/0247311).

Modified Weisl does not disclose the control unit is configured for processing oxygen concentration signals received from the oxygen sensor.  
However, Vacchiano in fig 1 teaches a breathing device including a source of a first gas (source of oxygen), a source of a second gas (source of nitrogen), and a source of a third gas (source of air), wherein the first, second, and third lines are in fluid communication with a delivery line, and wherein an oxygen sensor is arranged on the delivery line (para [0078]), and wherein a control unit is configured for processing oxygen concentration signals received from the oxygen sensor (a measured percentage of oxygen is compared to a target level of oxygen and operated, and control of the flow of the first, second, and third gases are controlled until the values match) (para [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the oxygen sensor and control unit of modified Weisl so that control unit is configured for processing oxygen concentration signals received from the oxygen sensor as taught by Vacchiano in order to control the concentration of oxygen to match a target value (Vacchiano, para [0057]).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Weisl as applied to claim 1 above, and further in view of Miller et al (2002/0178783).
Regarding claim 20, as discussed above, modified Weisl discloses a gas mixer according to claim 1.
Modified Weisl does not disclose the gas mixer is in fluid communication with a mechanical ventilator for providing a gas mixture to said mechanical ventilator.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the gas mixer of modified Weisl by providing the gas mixer in fluid communication with a mechanical ventilator for providing a gas mixture to said mechanical ventilator as taught by Miller in order to allow the mixed gas to be provided to a patient using a device capable of directing the gaseous flow within or from the gas mixer and outputting the gaseous flow to the desired site, destination or patient (Miller, para [0028]).

Response to Arguments
Applicant argues on page 5, eighth full paragraph-page 6, third full paragraph of Applicant’s remarks, that Weisl, taken as a whole, teaches away from providing an oxygen sensor arranged in the admission line because Weisl teaches an alternative “plausibility check” strategy.  However, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP 2123(II).  Although Weisl discloses a preferred embodiment of a system using a plausibility check as discloses in para [0104], Weisl discloses that it is an option to use an oxygen sensor in the supply lines in para [0103].  Therefore, Weisl’s disclosure of a preferred embodiment of having the device perform a plausibility 
Applicant argues on page 6, fourth and fifth full paragraphs of Applicant’s remarks, that the placement of the oxygen sensor in the admission line would not be an obvious rearrangement of parts because of Applicant’s reason for providing an oxygen sensor is to allow the allow the device to calibrate the sensor using the source gas supplies.  However, because an oxygen sensor arranged on the admission line is downstream of the oxygen supply and other source gas supplies, it would be capable of measuring the oxygen content of the oxygen supply as well as any gas mixtures supplied by the oxygen supply and other source gases, and the position of the oxygen sensor in the admission line would allow the oxygen sensor to be capable of being calibrated using flows from the oxygen supply.  Therefore, the rejection is maintained.
Applicant argues on page 6, sixth full paragraph of Applicant’s remarks, that the placement of the oxygen sensor addresses a problem expressly addressed by Weisl to ensure that a hypoxic gas is never inhaled by a patient.  However, Weisl discloses that the oxygen sensor can be placed in the supply lines.  The admission line is a supply line that receives the gas mixture that is ultimately delivered to a patient, as opposed to the three supply lines connecting respective gas supplies (12, 22, 32), pressure regulators (14, 24, 34), gas control valves (10, 20, 30), and mass flow sensors (16, 26, 36).  Therefore, an oxygen sensor placed in the admission would be more effective in preventing patient hypoxia than it would be when placed in another supply line that measures the oxygen content of a partial stream of gas, because the gas mixture in the admission line is the mixture that is delivered to a patient, and a gas in the other supply 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Electra Brown et al (2007/0089796) and Smith et al (8,006,692) disclose gas mixers for respiratory gases including a gas/oxygen sensor in an admission line for measuring the composition of the mixed gas.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785